This is an action in mandamus filed originally in this court, and to the petition of the relator the respondents have filed an answer and a cross-petition. The relator now moves this court to dismiss the cross-petition for the reason that the court is without jurisdiction to consider the matter set forth in the cross-petition.
Appellate courts have original jurisdiction in mandamus. However, this court does not have original jurisdiction to consider an action for statutory damages, as alleged in the cross-petition. It should be noted further that the law does not provide appellate courts with the machinery for conducting a trial necessary to determine the issues raised by the cross-petition.
The motion to dismiss the cross-petition will be sustained, and if the respondents desire an opportunity to submit an amended answer, leave will be granted them.
Motion sustained.
DUFFEY, P. J., DUFFY and BRYANT, JJ., concur. *Page 51